DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on June 24, 2022.
Claims 1, 3, 4, and 6 – 9 have been amended and are hereby entered.
Claims 2 and 5 have been cancelled.
Claims 10 – 15 have been previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected patch for absorbing perspiration from the human skin, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 24, 2022.
Claims 1, 3, 4, and 6 – 9 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is dependent on claim 2. However, claim 2 has been cancelled, so it is unclear what claim claim 3 is supposed to depend from and what limitations should be read onto claim 3.
For examination purposes, claim 3 is interpreted as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Munro (US20070282237A1).
Munro teaches an absorbent material that comprises a moisture-absorbent sheet member comprising a hydrogel layer ([0016]). As per claim 1, Munro teaches:
A method comprising the topical application of a patch ([0138]: “The materials may suitably be used in a range of skin contact…. Articles and applications include patches.”)
The patch comprising an absorbent hydrogel layer (In [0016], Munro teaches that the material contains an absorbent sheet material which comprises a hydrogel)
Perspiration being absorbed into the hydrogel layer and thereby trapped (In [0080], Munro teaches that the hydrogel absorbent material is used to absorb sweat.”)
The absorbent hydrogel layer comprising a hydrophilic polymer wherein the hydrophilic polymer is a metal salt of poly(2-acrylo-2-methyl-1propanesulfonic acid) crosslinked with poly(ethylene glycol) diacrylate ([0121]: “The hydrogel used in the present invention preferably consists essentially of  a cross-linked hydrophilic monomer.” In [0151] of the Examples, Munro teaches that the hydrogel material was acrylamidomethylpropanesulphone acid (NaAMPS) from Lubrizol, which is a sodium salt of the claimed polymer, and an IRR280 cross-linker, which is taught to be a PEG400 diacrylate.)
And a backing sheet adhered to the absorbent hydrogel layer wherein the backing sheet comprises… polyurethane… (Munro teaches that an impermeable backing layer may be attached to the absorbent sheet material ([0052]) and that the backing layer may be formed from polyurethane films ([0053]).)
Wherein the hydrogel layer comprises a permeable inner membrane of a knitted woven or nonwoven structure (Munro teaches that the absorbent material may further comprise a net member in sheet form and that this sheet form includes through-perforations to form a mesh ([0019]). Munro further teaches that the net member is formed from fibers that are held together by spinning or entangling ([0068]). In this way, the net member is considered nonwoven, as claimed.)
It would have been obvious to one of ordinary skill in the art to provide a patch with the claimed hydrophilic polymer, the claimed permeable inner membrane and the claimed backing sheet based on the desire to predictably practice the invention of Munro and based on the totality of the teachings of Munro, as the components can be used alternatively and in combination.
As per claim 3, Munro teaches:
Wherein the hydrophilic polymer is an addition polymer having pendant hydrophilic groups (The structure of NaAMPS contains several pendant carbonyl groups (i.e. double bonded oxygens). These groups are hydrophilic and therefore the polymer taught by Munro meets the claimed limitations.)
As per claim 8, Munro teaches:
Wherein the absorbent hydrogel layer comprises a skin health promoter and the method also involves the release of the skin health promoter (In [0116 – 0117], Munro teaches that the hydrogel can contain antimicrobial agents, such as iodide and oxygen, which react to produce iodine, a potent antimicrobial agent. As the components react, they are interpreted on being “released” as claimed.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Munro (US20070282237A1) as applied to claims 1, 3 and 8 above, in view of Wood (US6812374B1).
As per claim 4, Munro teaches that the net member, which reads on the claimed permeable inner membrane, is preferably of low adherence to a wound ([0065]). Munro does not teach:
Wherein the permeable inner membrane is coated with a plastic porous film
Wood teaches a modified adhesive gauze for absorbing discharge from wounds in an adhesive bandage package (Abstract). Wood teaches that the gauze pad is retained by a retention mesh that forms a porous yet non-stick barrier which prevents the cross coagulation of fluids or epitheliazation, which would tend to fix the absorbent material to the wound (Column 4, Lines 35 – 45). Wood teaches that the retention mesh comprises a non-stick material such as TEFLA (Column 4, Lines 40 – 42).
Since Wood teaches that the retention mesh forms a porous yet non-stick barrier to prevent cross coagulation of fluids, and since a non-stick material provides a relatively non-stick barrier between absorbent material and wound, it is reasonable for one of ordinary skill to expect that the non-stick material is both present on the surface of the retention mesh and similarly porous, in order for the retention mesh to perform as recited by Wood.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patch of Munro to coat the net member with TEFLA, motivated by the desire to predictably produce a patch that has low adherence to a wound as taught by Wood (Column 4, Lines 35 – 45). As TEFLA is the plastic porous film taught by Applicant in paragraph [0091] of the specification as published, it is interpreted as being plastic as claimed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Munro (US20070282237A1) as applied to claims 1, 3 and 8 above, in view of Hodgson (US3645835A).
As per claim 6, Munro teaches that the structure may include a pressure sensitive adhesive coated on the backing layer in order to attach the backing layer to the absorbent material and to function as a means for attachment of the assembly to the skin ([0055]). Munro teaches that the adhesive may be acrylic based ([0055]). Munro does not explicitly teach:
The pressure sensitive adhesive comprises acrylic esters 
Hodgson teaches moisture-vapor-permeable pressure sensitive adhesive material for use on skin, such as adhesive dressings and bandages (Abstract). Hodgson teaches that these adhesive materials prevent the ingress of liquid water and are not susceptible to water (Column 3, Lines 6 – 15). In Example 3, Hodgson teaches a particular pressure sensitive adhesive within the scope of the invention where the pressure sensitive adhesive is a copolymer of acrylic esters (Column 11, Lines 1 – 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed acrylic ester pressure sensitive adhesive as the particular acrylic adhesive taught by Munro, motivated by the desire to predictably produce a pressure sensitive adhesive predictably suitable for bandages that prevents the ingress of water and is not susceptible to water as taught by Hodgson (Column 3, Lines 6 – 15). 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Munro (US20070282237A1) as applied to claims 1, 3 and 8 above, in view of Van Bavel (US20100189753A1).
As per claims 7 and 9, Munro teaches hydrogel patches for the absorption of sweat from the skin ([0080], [0138]). Munro does not specifically teach:
Wherein the absorbent hydrogel layer comprises a fragrance and the method also involves the release of said fragrance
Wherein the method further comprises the capture of volatile malodourous materials from the human skin
Van Bavel teaches a patch for controlling odor that is applied directly to the skin (Abstract). This patch receives perspiration ([0009]), and contains a hydrogel layer ([0033]). Van Bavel teaches the patch includes at least one odor-control agent (Abstract). These odor-control agents can include cyclodextrins which can be used to absorb malodours in sweat, and perfumes that can be released in situ to mask the undesirable odor ([0039]). These compounds control the odor ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patch of Munro to include an odor-control agent such as a cyclodextrin to absorb malodorous materials and a perfume to mask odors in situ, motivated by the desire to predictably control the odor associated with the perspiration in the patch as taught by Van Bavel ([0038]). 

Response to Amendments
Applicant’s amendments to the claims, filed June 24, 2022, caused the withdrawal of the rejection of claims 1 – 6 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Munro as set forth in the office action filed March 2, 2022.
Applicant’s amendments to the claims, filed June 24, 2022, caused the withdrawal of the rejection of claims 4 and 6 under 35 U.S.C. 103 as unpatentable over Munro as set forth in the office action filed March 2, 2022.

Response to Arguments
Applicant's arguments filed June 24, 2022, have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach each and every element of claim 1. Examiner respectfully disagrees. As shown above, the prior art reference renders obvious the claimed invention.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.N.C./Examiner, Art Unit 1789                                                                                                                                                                                                        
/PETER Y CHOI/Primary Examiner, Art Unit 1786